DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant claims are the national stage entry of PCT/US2017/058619 filed 26 October 2017 which is a continuation-in-part of application 15/337,434 (now US 10,166,298) filed 28 October 2016 which claims domestic priority to applications 61/328,244 filed 27 April 2016 and 62/247,616 filed 28 October 2015. Acknowledgement is made of the Applicant’s claim of domestic priority to US applications 62/485,833 filed 14 April 2017, 62/485,836 filed 14 April 2017, and 62/413,319 filed 26 October 2016. The earliest identified support for the instant claims is found in application 62/413,319 therefore the instant claims have an effective filing date of 26 October 2016.

Election/Restrictions
Applicant’s election of the following species in the reply filed on 18 December 2020 is acknowledged. Claims 31, 33-35, 38-39, and 77 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 December 2020. In their response, Applicant has elected the third compound in claim 37 (cationic lipid), DSPC (neutral lipid), and the Formula (VIa) of claim 82 (polymer conjugated lipid).

Status of the Claims
Claims 1, 10, 12, 16, 19, 21, 31-35, 37-40, 44, 46, 48, 69, 72-73, 76-78, 82-85, and 89-91 are pending.
Claims 31, 33-35, 38-39, and 77 are withdrawn as being towards a non-elected species.
Claims 1, 10, 12, 16, 19, 21, 32, 37, 40, 44, 46, 48, 69, 72-73, 76, 78, 82-85, and 89-91 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, 12, 16, 19, 21, 32, 37, 40, 44, 46, 48, 69, 72-73, 76, 78, 82, 85, and 89-91 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims 
Claims 1, 21, and 48, and their dependent claims, are towards a composition comprising the compound of claims 1 and a “therapeutic agent.” The generic term “therapeutic agent” is a potentially large groups of compounds; there is no disclosure of this term that would permit the determination of which compounds are within the scope of these compounds. A review of the disclosure identified nucleic acids (such as mRNA or antisense RNA) as potential therapeutic agents (pg 4, lns 15-20; pg 12, lns 26-29). The disclosure contains insufficient written description to demonstrate applicant was in possession of the genera of “therapeutic agents;” furthermore, the description does not place the public in possession of this generic groups of compounds.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”). Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

Regents of the University of California v. Eli Lilly & Co. the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level prima facie case are discussed below.
In the instant case, the claims are drawn to a composition comprising the compound of claims 1 and a “therapeutic agent.” 

(1) Level of skill and knowledge in the art: 
The relative level of skill possessed by one of ordinary skill in the art of medical research is relatively high, as a majority of lead investigators directing scientific research and development in this particular technological area possess an Ph.D. in a scientific discipline such as organic synthetic chemistry, polymer chemistry, medicinal chemistry, biochemistry, pharmacology, biology or the like.
 (2) Partial structure:
A review of the disclosure identified nucleic acids (such as mRNA or antisense RNA) as potential therapeutic agents (pg 4, lns 15-20; pg 12, lns 26-29).
 (3) Physical and/or chemical properties and (4) Functional characteristics:
No disclosure of any physical or chemical properties or functional characteristics is present in the specification.
(5) Method of making the claimed invention:
No method of making any “therapeutic agent” has been disclosed.

As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic. It is unquestionable that the instant claims are broad and generic, with respect to all possible compounds encompassed by the claims. The possible structural variations are limitless to any “therapeutic agent.”  Although the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond those compounds specifically disclosed in the examples in the specification. Moreover, the specification lacks sufficient variety of species to reflect this variance in the genus. While having written description of nucleic acids identified in the specification tables and/or examples, the specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, 12, 16, 32, 37, 40, 44, 46, 69, 72-73, 76, 78, 82-85, 89-91 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tam et al. (WO 2016/176330).
The applied reference has a common inventor and common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter 
The Applicant claims, in claim 1, a lipid nanoparticle comprising 1) cationic lipid (47-48%), 2) neutral lipid, 3) steroid, 4) polymer conjugated lipid, and 5) a therapeutic agent encapsulated within or associated with the lipid nanoparticle. The amounts of the individual agents are limited in claims 10, 12, and 16. Claims 32 and 37 narrow the species of cationic lipid. In claims 40, 44, and 46 the molar ratios of lipids in the composition is limited. Claim 69 narrows the neutral lipid and claim 72 narrows the steroid to cholesterol. In claim 73 the polymer conjugated lipid is present from 1.0-2.5 mol% and in claim 76 it is a pegylated lipid. In claims 78 and 82, the species of PEGylated lipid is narrowed. Claims 83-84 narrow the therapeutic agent to antisense or messenger RNA and in claim 89 the composition further comprises an excipient. Claims 90-91 are towards a method of administering to a patient the claimed nanoparticles.
Tam teaches the preparation of lipid nanoparticle compositions comprising cationic lipid (approx. 50%), DSPC (approx. 10%), cholesterol (approx. 38.5%), and PEG-lipid (approx. 1.5%) that is associated with mRNA to form a nanoparticle (pg 145, Example 15). “Approximately” 50% reasonably includes 47.8% as it falls within ±10%. .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 10, 12, 16, 19, 21, 40, 44, 46, 48, 69, 72-73, 76, 78, 82-84, and 89-91 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2012/0264810).
The Applicant claims, in claim 1, a lipid nanoparticle comprising 1) cationic lipid (47-48%), 2) neutral lipid, 3) steroid, 4) polymer conjugated lipid, and 5) a therapeutic agent encapsulated within or associated with the lipid nanoparticle. The amounts of the 
Lin teaches liposomal nanoparticles containing nucleic acids [0111]. The lipid particles comprises a cationic lipid (e.g. DLinDAP), one or more non-cationic lipids (e.g. DSPC), a conjugated lipid (e.g. a PEG-lipid), and cholesterol wherein the particle further comprises a therapeutic agent such as siRNA or antisense oligonucleotide (aka antisense RNA) [0014-0015, 0090-0092, 0259]. The composition can further comprise a pharmaceutically acceptable excipient or carrier [0345]. The particles of Lin can be administered to a human subject to treat a disease [0236-0237]. Regarding the cationic 
Lin does not exemplify the claimed composition in the claimed concentrations and ratios.
It would have been prima facie obvious to prepare a lipid nanoparticle for administration to a human subject wherein the particle comprises cationic lipid in about 20-70mol%, neutral lipid in 5-45mol%, cholesterol in 20-55mol%, and PEG-modified lipid in from 0.5-15mol% wherein the composition further comprises an excipient, an anionic lipid, and a therapeutic agent such as antisense RNA. Moreover, it would have been obvious to include more than one cationic lipid wherein both have differing pKa values. The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of cationic lipids, anionic lipids, neutral lipids, steroids, polymer conjugated lipids, therapeutic agents, and excipients from within Lin, to arrive at compositions “yielding no more than one would expect from such an arrangement.” 
Regarding the concentrations and ratios of claims 10, 12, 16, 19, 40, 44, 46, and 73, Lin teaches ranges that overlap and/or comprise the claimed ranges and ratios. In prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05 (I). Accordingly, claims 1, 10, 12, 16, 19, 21, 40, 44, 46, 48, 69, 72-73, 76, 78, 82-84, and 89-91 are rejected as obvious in view of Lin.

Claims 1, 10, 12, 16, 19, 21, 32, 37, 40, 44, 46, 48, 69, 72-73, 76, 78, 82-85, and 89-91 are rejected under 35 U.S.C. 103 as being unpatentable over Tam et al. (WO 2016/176330).
See above for a description of the claims.
Tam teaches the preparation of lipid nanoparticle compositions comprising cationic lipid (approx. 50%), DSPC (approx. 10%), cholesterol (approx. 38.5%), and PEG-lipid (approx. 1.5%) that is associated with mRNA to form a nanoparticle (pg 145, Example 15). “Approximately” 50% reasonably includes 47.8% as it falls within ±10%. Tam teaches the composition of Example 15 being prepared wherein the cationic lipid is compound I-6, which reads on the second species of instant claim 37, and the PEGylated lipid is compound 14-6, which reads on the species of instant claims 78 and 82 (pg 69, “I-6”; pg 143, Example 14; pg 143, lns 3-5; pg 145, ln 8-pg 146, ln 8). The lipid nanoparticles have a polydispersity index of 0.007 (pg 128, lns 11-12). Although the solvent is presumed to be removed, the nanoparticles are prepared with a citrate buffer that remains and is interpreted as a pharmaceutically acceptable excipient (pg 146, lns 1-2). The nanoparticles of Tam are used for administration to a subject in thereof, thus a method of administering to a subject can be at once envisaged from the prior art disclosure. Tam accordingly anticipates instant claims 1, 10, 12, 16, 32, 37, 40, 
Tam does not anticipate instant claims 19, 21, and 48 nor does it anticipate the elected species of cationic lipid.
It would have been prima facie obvious to prepare the lipid nanoparticle of Tam and replace the I-6 cationic lipid with the II-9 cationic lipid. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). The resulting composition would comprise the elected species of cationic lipid, thus requiring that the pKa be greater than 6.0. Moreover, it would have been obvious to use more than one cationic lipid and to further include an anionic lipid, both being taught as suitable ways to modify the invention of Tam. By using a second cationic lipid, it is reasonable to assume that because it is a different agent it will have a different pKa value, thus reading on the limitations of instant claim 48. Claims 1, 10, 12, 16, 19, 21, 32, 37, 40, 44, 46, 48, 69, 72-73, 76, 78, 82-85, and 89-91 are accordingly rejected as obvious in view of Tam.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 10, 12, 16, 19, 21, 32, 37, 40, 44, 46, 69, 72-73, 76, 78, 82-84, and 89 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 9-12 of copending Application No. 15/835,957 in view of Lin et al. (US 2012/0264810).
The ‘957 claims are towards a composition comprising a lipid nanoparticle comprising one or more polynucleotides such as an mRNA (therapeutic agent), a cationic lipid, a neutral lipid, a charged lipid, steroids, polymer conjugated lipids, or combinations thereof. ‘957 also comprises a transgene (which can be interpreted as an excipient). ‘957 further teaches the instantly claimed species of cationic and polymer conjugated lipids in claims 10-12. ‘957 does not teach the amounts of each component, the pKa of the cationic lipid, or the species of steroid. Lin teaches a composition similar to ‘957, defines the species of steroid as suitably being cholesterol, and teaches suitable ranges for each component [0333]. Regarding concentration ranges, the cationic lipid(s) can be present from about 20-70mol%, neutral lipid in 5-45mol%, . 
This is a provisional nonstatutory double patenting rejection.

Claims 1, 10, 12, 16, 19, 32, 37, 40, 44, 46, 69, 72-73, 76, 78, and 82-84 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, 11-13, 15-16, 19, 25, 31, 37, 61, 70, and 84 of copending Application No. 16/345,299.
Claim 84 of ‘299 is towards a composition comprising a lipid nanoparticle comprising cationic lipid, DSPC, cholesterol, and PEG-lipid in a ratio of 47.4:10:40.9:1.7. Claim 1 further requires an mRNA compound be associated with the lipid nanoparticle. Claims 1, 5, 9, and 11-12 recite the required species of cationic lipid and PEG-conjugated lipid. The ‘299 claims therefore render obvious instant claims 1, 10, 12, 16, 19, 32, 37, 40, 44, 46, 69, 72-73, 76, 78, and 82-84. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613